Ariel Investment Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 February 2, 2016 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C.20549 RE: ARIEL INVESTMENT TRUST (the “Trust”) Securities Act Registration No: 033-07699 Investment Company Act Registration No: 811-04786 Ariel Fund (S000005024) Ariel Appreciation Fund (S000005025) Ariel Focus Fund (S000005026) Ariel Discovery Fund (S000031125) Ariel International Fund (S000035291) Ariel Global Fund (S000035292) Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933 (the “1933 Act”), as amended, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust on behalf of its series, Ariel Fund, Ariel Appreciation Fund, Ariel Focus Fund, Ariel Discovery Fund, Ariel International Fund, and Ariel Global Fund, hereby certifies that the form of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) under the 1933 Act would not have differed from that contained in the most recent amendment for the Funds dated February 1, 2016, and filed electronically as Post-Effective Amendment No. 59 to the Trust’s Registration Statement on Form N-1A on January 28, 2016. Please direct any inquiries regarding this filing to me at (414) 765-6620.Thank you for your assistance with respect to this matter. Very truly yours, /s/ Alia M. Vasquez Alia M. Vasquez, Esq. Vice President For U.S. Bancorp Fund Services, LLC, as Administrator to the Trust
